UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JAMAL B. RoBiNsoN, ) FEB ~3 2919
maria § C%‘::;»:;~:hi'zs:;:arita
v. § Civil Action No. 15-100 (RJL)
DisTRicT oF coLUMBiA, er al., i
Defendants. §
MEMoRANi)UM oPiNioN

 

February g 2019 [Dkt. ## 23, 27]

Plaintiff Jamal B. Robinson (“plaintiff’_’ or “Robinson”) is a former Metropolitan
Police Department (“MPD”) officer in the District ofColumbia. He filed this lawsuit against
two other members of the MPD_~Detective Scott Pinto and Off`icer Maurice Clifford‘_and
the District of Columbia (collectively, “defendants”), alleging that on November 6, 2013,
while Robinson was off duty, Detective Pinto and Officer Clifford detained him without legal
justification and employed excessive force against him in violation of Robinson’s
constitutional rights and District of Columbia laws against false arrest and assault and

battery. The District of Columbia is liable, according to Robinson, for negligently training

 

1 MPD Officer Ryan Roe-adopting the spelling used by MPD internal Affairs_is also identified as a party to
this suit in paragraph seven of Robinson’s Amended Complaint [Dkt. # 8]. Officer Roe, however, was not
timely served with the original complaint and was consequently dismissed without prejudice from this case
when it was pending before the Superior Court of the District of Columbia. D.C. Super. Ct. Record at 7-9
[Dkt. # 3-1]. Since removal, Robinson has not requested dissolution or modification ofthe _Superior Court’s
order, filed additional affidavits of service of his original or amended complaint, or otherwise provided reason
to think dissolution or modification of the order dismissing Officer Roe is warranted Accordingly, the
Superior Court’s order remains operative, see 28 U.S.C. § 1450, and Officer Roe is not a party to this case.

and supervising Pinto and Clifford. Defendants have moved for summary judgment on all
pending claims. Defs.’ Mot. Summ. J. (“Defs.’ Mot.”) [Dkt. # 23].

Upon consideration of the briefing, the record,2 and the relevant law, the Court
GRANTS defendants’ motion for summary judgment for the reasons stated below.

BACKGROUND

On November 6, 2013, at about 6:20 pm, Robinson was seated on a low retaining wall
outside of a vacant house in Southeast Washington, D.C. Defs.’ Stmt. Mat. Facts (“Defs.’
SOMF”) jl‘ll 9, 13 [Dkt. # 23-2]; Pl.’s Stmt. Relevant'Facts jj 3 [Dkt. # 24]. Because he was
employed as a police officer at the time, Robinson was carrying MPD credentials in his back
pocket and wearing a police badge on the front of his_right hip under an.openjacket. Id. W l,
18, 63; Defs.’ Mot. Ex. l at 80:1-6, 81:1-'7 [Dkt. # 23-4]. But Robinson was off duty and
dressed in civilian clothing, so passersby would not have recognized him as an MPD officer
unless they happened to catch a glimpse of his badge. Defs.’ SOMF il 18.

Pinto and Clifford, also MPD officers, were on_ duty that day, patrolling Southeast
Washington and conducting gun interdiction operations with fellow MPD Officer Ryan Roe.
Defs.’ SOMF jljl 9, l l. On their patrol, Pinto and Clifford observed Robinson seated on the
wall and talking to an individual~who turned out to be Robinson’s brother_in an
improperly parked car with heavily tinted windows. id. W 13-17. The vacant house behind

Robinson had a no trespassing sign posted on the door. Id. ‘H 13; Defs.’ Mot. Ex. l at 50:7-

 

2 On July l6, 2018, Robinson filed a Consent Motion to Amend Plaintiff’s Opposition to Motion for Summary
Judgment Exhibit List [Dkt. # 27], seeking to add an MPD Internal Affairs report to the summary judgment
record. There being no opposition, Robinson’s motion to amend is GRANTED. The document attached to the

2

l2. Pinto and Clifford both had over a decade of experience as MPD officers and, based on
that experience, believed that abandoned houses are sometimes used to store weapons and
drugs. Defs.’ SOMF jjjj 2, 4, 20. They stopped their vehicle to investigate. Id. jjjj 23-27.

After exiting the vehicle, Pinto, Clifford, and Roe approached Robinson and asked
him to stand up and submit to a search. Defs.’ Mot. l§x. l at 66:4-6. Robinson declined, so
the other officers asked whether he was carrying any weapons. ld. at 66:7-13. Although off
duty, Robinson was carrying his gun, and he truthfully responded that he was armed. Id. at
66:14-17. Importantly, Robinson told Pinto, Clifford, and Roe that he had a gun before he
told them that he was a member of the MPD. Id. at 201 : 12-202:3.

Upon hearing that Robinson was carrying a gun, the other officers tackled him to the
ground and placed him in handcuffs Defs.’ SOMF jj 45; Defs.’ Mot. Ex. l at 66:18-67:10.
During the handcuffing, a police officer lay on top of Robinson, an officer briefly placed a
knee on Robinson’s neck, and an officer applied an arm bar to one of Robinson’s arms.
Defs.’ SOMF jj 42; Defs.’ Mot. Ex. l at 75:6-18. Robinson concedes, however, that the
entire process was “pretty fast.” Defs.’ Mot. Ex. l at 78:2-6. The officers were able to apply
the handcuffs “immediately,” and in Robinson’s opinion, no officer contacted his body for
longer than necessary. Id. at 78:2-6, 79:2-6, 227118-228:3. The entire handcuffing process
took “under a minute.” Id. at 78:2-6.

After he was handcuffed, Robinson repeatedly told Pinto, Clifford, and Roe that he

was an MPD officer. Defs.’ Mot. Ex. 1 at 78:7-9. The on-duty officers searched Robinson,

 

motion was considered part of the record when deciding defendants’ motion for summary judgment

3

removed his weapon, found the MPD credentials in his back pocket, and sat him up. Defs.’
SOMF jjjj 54, 63; Defs.’ Mot. Ex. l at 79:22-80:6. Clifford then called their supervisors
Defs.’ SOMF jj 6l.

Robinson recalls that the supervising officers took over an hour to arrive at the scene
and that he remained in handcuffs for the entire wait. Defs.’ SOMF jjjj 65-66. After they
arrived, the supervisors released Robinson without charges. Id. jj 68. Robinson’s brother
was arrested for operating a vehicle with a suspended license and was issued tickets for
parking illegally and for a window tint violation. Id. jjjj 75-76.

Immediately following the incident, Pinto, Clifford, and Roe provided statements to
MPD Internal Affairs, prompting an investigation into both their conduct and Robinson’s
conduct. Defs.’ SOMF jjjj 77, 79. Internal Affairs subsequently issued a report concluding
that Robinson engaged in misconduct by failing to inform Pinto, Clifford, and Roe that he
was an MPD officer before announcing that he was carrying a weapon. Id. jj 80. In a
separate report, Internal Affairs determined that the on-duty officers’ use of force during the
incident was justified Ia’. jj 81.

After MPD’s internal investigation concluded, Robinson filed this lawsuit in the
Superior Court ofthe District of Columbia. Notice of Removal jj l [Dkt. # l]. Defendants
timely removed the case to this Court, see id., and on February 12, 2015, Robinson filed an
Amended Complaint [Dkt. # 8], which remains the operative pleading.

Robinson’s amended complaint alleges three causes of action under District of

Columbia tort law and two causes of action under 42 U.S.C. § 1983. On June 17, 201`5, l

dismissed Count V of the amended complaint as conceded, leaving claims for false arrest,
assault and battery, and negligent training and supervision under District of Columbia law,
and a claim under 42 U.S.C. § 1983 alleging violations of Robinson’s Fourth Amendment
rights. Defendants have moved for summary judgment on all four remaining claims, and
their motion is ripe.
LEGAL STANDARD

Federal Rule of Civil Procedure 5 6(a) provides that summary judgment is proper when
the pleadings, stipulations, affidavits, and admissions in a case show that there is no genuine
issue as to any material fact. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986). A court deciding a motion for summary judgment must accept as true the
evidence of, and draw “all justifiable inferences” in favor of, the nonmoving party. Ana’erson
v. Lz'berly Lobby, Inc., 477 U.S. 242, 255 (1986). But if the moving party identifies evidence
demonstrating the absence of a genuine dispute of material fact by “citing to particular parts
of materials in the record,” or by showing that the opposing party “cannot produce admissible
evidence to support” the “presence of a genuine dispute,” Fed. R. Civ. P. 56(c), the
nonmoving party must “designate specific facts showing that there is a genuine issue for
trial” to prevail, Celotex, 477 U.S. at 324 (quotation_marks omitted).

Pointing to “a scintilla of evidence” or “mere allegations or denials” is not sufficient
to avoid summary judgment Ana’erson, 477 U.S. at 248, 252. Rather, a genuine issue for
trial exists when the record contains evidence from which “a reasonable jury could return a

verdict for the nonmoving party.” Ia’. at 248.

ANALYSIS

Because no reasonable jury could return a verdict in Robinson’s favor on any of the

four claims pending in this case, defendants’ motion for summary judgment must be granted.
I. False Arrest

In Count I of the amended complaint, Robinson alleges that, on November 6, 2013,
Pinto and Clifford falsely arrested him in violation of District of Columbia law. “The court’s
inquiry in a false arrest claim centers on whether the [defendant police] officer was justified
in arresting the plaintif .” Cotton v. District ofColumbia, 541 F. Supp. 2d 195, 205 (D.D.C.
2008) (quotation marks omitted) (applying District of Columbia law). Because this inquiry is
“substantially identical” to the question whether a seizure was constitutionally permissible,
Scott v. District of Columbia, 101 F.3d 748, 753 (D.C. Cir. 1996), a plaintiff who “was
legally stopped for investigatory purposes,” in accordance with the Fourth Amendment,
“cannot substantiate [a] claim[] that she was falsely arrested” under District of Columbia law,
Cotton, 541 F. Supp. 2d at 205. Here, Robinson was legally stopped for investigatory
purposes, so his false arrest claim cannot proceed.

An investigatory stop is justified at its outset “so long as [the police officers
conducting the stop] have ‘reasonable, articulable suspicion’ of criminal conduct.” Um'ted
States v. Goda’ara’, 491 F.3d 457, 460 (D.C. Cir. 2007) (quoting Illinoz`s v. Wara’low, 528 U.S.
l 19, 123 (2000)). This “minimal level of objective justification,” id. (quoting INS v.
Delgado, 466 U.S. 210, 217 (1984)), is intended to be “significantly lower than the probable

cause required for a warrant,” id., and is assessed “through the eyes of a reasonable and

cautious police officer on the scene, guided by his experience and training,” Unl'tea’ States v.
Baz'ley, 622 F.3d l, 6 (D.C. Cir. 2010) (quoting Um`ted States v. Ea’monds, 240 F.3d 55, 60
(D.C. Cir. 2001)).

Pinto and Clifford had the requisite reasonable and articulable suspicion of criminal
conduct when they stopped Robinson on November 6, 2013. The District of Columbia
criminalizes the entry or attempted entry of public or private property when done without
lawful authority, against the express will of the lawful occupant or owner, and with general
intent to enter the property. See Bolger v. District of Columbia, 608 F. Supp. 2d 10, 18-19
(D.D.C. 2009) (citing Cqu v. United States, 486 A.2d 1174, 1176 (D.C. 1985)); D.C. Code
§ 22-3302. Before detaining Robinson, Pinto and Clifford observed that he was sitting on a
retaining wall on the fringe of a private property,3 that there was a no trespassing sign posted
on the same property, and that the property appeared to be abandoned The no trespassing

sign served notice that the lawful owner, or occupant, did not want others on the property,

 

3 Robinson argues that Pinto and Clifford cannot have reasonably suspected unlawful entry because MPD
concluded in its internal investigation that Robinson did not violate any laws and that sidewalks and steps are
public property. This argument misunderstands both the controlling legal question and Pinto and Clifford’s
factualjustification for stopping Robinson. To determine whether a seizure is lawful, “the court should ask
whether the [police officersj acted reasonably under settled law in the circumstances, not whether another
reasonable, or more reasonable, interpretation of the events can be constructed . . . after the fact.” Hunter v.
Bryant, 502 U.S. 224, 228 (1991). MPD’s after-the-fact determination that Robinson did not break the law
does not therefore abrogate reasonable suspicion that was properly formed at the time Pinto and Clifford
initiated their investigatory stop. As for the factualjustification, Pinto and Clifford’s suspicion was not based
on Robinson’s presence on steps or a sidewalk. Pinto and Clifford observed Robinson sitting on a short
retaining wall, which the on-duty officers believed to be the curtilage of a privately owned yard Defs.’ Mot.
Ex. 3 at 43 : 14-45:8 [Dkt. # 23-6]. Even if Robinson is correct that steps and sidewalks are public property_
neither he nor MPD’s internal report cites a legal authority for the proposition_it does not necessarily follow
that the retaining wall is public property, so it does not follow that Pinto and Clifford lacked a “reasonable
good faith beliefthat [Robinson] committed [an] offense.” Mooreheaa' v. District ofColumbia, 747 A.2d 138,
147 (D.C. 2000) (quoting Safeway Stores, Inc. v. Kelly, 448 A.2d 856, 862 (D.C. 1982)). Pinto and Clifford’s
reasonable, good-faith belief that Robinson had entered a property’s curtilage is sufficient to defeat a false
arrest claim. See id.

and the property’s apparent disuse lowered the likelihood that Robinson was that lawful
owner or occupant. Taken together, Pinto and Clifford’s observations provided an objective
and articulable basis for suspecting that Robinson had unlawfully entered the curtilage of
another’s property. The observations thus supply all the justification needed to lawfully stop
Robinson and inquire about this suspicion.

Robinson argues that the beginning of the investigatory stop is not the end of the story.
Even if justified at its outset, an investigatory stop may not be “extend[ed] . . . beyond a
reasonable duration.” United States v. Vz`m‘on, 594 F.3d 14, 23 (D.C. Cir.v 2010). And
according to Robinson, Pinto and Clifford prolonged his seizure unreasonably by holding
him in handcuffs for over an hour_more time than needed to investigate the suspected
unlawful entry_until supervising officers arrived

But police officers conducting an investigatory stop are permitted to react to changing
circumstances See Unz`tea’ States v. Sharpe, 470 U.S. 675, 688 (1985) (holding that a
“somewhat longer detention” was reasonable because the duration “was simply the result of a
graduated response to the demands of the particular situation” (alterations and quotation
marks omitted)). The Supreme Court has cautioned that, when assessing the duration of an
investigatory stop, a court “should take care to consider whether the police are acting in a
swiftly developing situation, and in such cases the court should not indulge in unrealistic
second-guessing.” Id. at 686.

Pinto and Clifford faced just such a situation here. When they decided to extend the

investigatory stop until their supervisors arrived, the circumstances were evolving, and

unlawful entry was no longer the only pertinent concern. Pinto and Clifford were, by then,
confronted with an individual who had neither cooperated, nor immediately identified
himself as a police officer, but who had in his possession a weapon and MPD credentials
They also had to account for Robinson’s brother, who was Suspected of and later arrested for
his own criminal activity, leaving the three officers on duty responsible for two suspects and
a recovered firearm at a scene likely to precipitate both a criminal investigation and an
internal MPD investigation Given the multiple potential offenses, suspects, and
investigations at issue, Pinto and Clifford’S decision to wait for their supervisors was a
“diligent[] . . . means of investigation” likely to resolve all issues in an efficient manner.
Sharpe, 470 U.S. at 686; see also Unitea' States v. Davl`es, 768 F.2d 893, 902 (7th Cir. 1985)
(reasonable to detain a suspect until supervisors arrive to continue questioning). The fact that
the wait ultimately lasted over an hour was unfortunate, but does not transform a carefully
pursued investigation into an unreasonable one. See Sharpe, 470 U.S. at 686-88 (rejecting
per se rule for evaluating the reasonableness of an investigatory stop’s duration); Unitea’
States v. Alpert, 816 F.2d 958, 964 (4th Cir. 1987) (reasonable to detain a bag for fifty
minutes until a dog sniff could be performed); Unz`tea’ States v. Borrero, 770 F. Supp. 1178,
1 189-91 (E.D. Mich. 1991) (seventy-minute investigatory stop held reasonable).

Both the justification for and the duration of the seizure at issue in this case were thus
reasonable. As a result, Robinson’s false arrest cannot proceed, and defendants are entitled

to summary judgment on Count I.

II. Assault and Battery

Robinson’s second count alleges that Pinto and Clifford assaulted and battered him in
violation of District of Columbia law. As with Count I, undisputed facts preclude
Robinson’s success on this claim.

A police officer in the District of Columbia “has a qualified privilege to use
reasonable force to effect an arrest, provided that the means employed are not in excess of
those which the actor reasonably believes to be necessary.” Etherea’ge v. District of
Columbia, 635 A.2d 908, 916 (D.C. 1993) (quotation marks omitted). Determining that a use
of force is unreasonable, and therefore unprivileged,'requires an analysis “similar[]” to “the
excessive force analysis in Section 1983 claims.” Mazloum v. D.C. Metro. Police Dep ’t, 522
F. Supp. 2d 24, 42 (D.D.C. 2007) (citing sz`th v. District ofColumbia, 882 A.2d 778, 793
(D.C. 2005) and Elheredge, 635 A.2d at 916). But such a determination is a prerequisite to
proving that a police officer committed assault and battery against a suspect Without facts
from which a jury could conclude that an officer’s use of force was unreasonable, an assault
and battery claim raised against the officer cannot proceed See Cotton, 541 F. Supp. 2d at
208 (granting summary judgment “[b]ecause . . . as_a constitutional matter [the defendant
police officer] did not use excessive force” and “[t]herefore, . . . the plaintiff cannot show
that [the defendant] used more than reasonable force for the purposes of common law assault
and battery”).

No fact in the summary judgment record permits the conclusion that Pinto and

Clifford used unreasonable force against Robinson. Police officers with “reasonable

10

suspicion to [make an investigatory] stop” and a “reasonable . . . fear that [the person being
stopped] ha[s] a weapon” may “take the necessary steps to ensure that he c[an]not use it”-
including “tackling” the suspect and “plac[ing] him in handcuffs.” Unz`tea’ States v. Dykes,
406 F.3d 717, 720 (D.C. Cir. 2005). Such steps pass “[t]he test . . . ofreasonableness,” id.,
and tackling and handcuffing a suspect to prevent him from using a weapon precisely
describes Pinto and Clifford’s use of force in this case. Robinson’s own testimony confirms
that Pinto and Clifford employed force only after learning that he was armed with a gun and
physically contacted him for no longer than was necessary to apply handcuffs. Defs.’ Mot.
Ex. 1 at 66:7-14, 78:2-6, 227:18-228:3. Having already determined that the length ofthe
subsequent seizure was reasonable, Pinto and Clifford’s decision to leave Robinson
handcuffed for the duration of the stop was likewise reasonable in light of the firearm and
multiple suspects at the scene. Pinto and Clifford’s limited use of force against Robinson is
therefore privileged and cannot constitute assault and battery as a matter of District of
Columbia law.
III. Negligent Training and Supervision

Robinson next alleges that the District of Columbia negligently trained and supervised
Pinto and Clifford. This claim, Count III of the amended complaint, cannot succeed because
Robinson has not identified record evidence from which a jury could find that the District of
Columbia was negligent

“The plaintiff in a negligence action bears the burden of proof on three issues: the

applicable standard of care; a deviation from that standard; and a causal connection between

11

such deviation and the injury.” Edwara’s v. Okie Dokz'e, Inc. , 473 F. Supp. 2d 31, 45 (D.D.C.
2007) (citing Hl`ll v. Metropo[l'tan Afi”ican Melhoa’ist'Episcopal Church, 779 A.2d 906, 908
(D.C. 2001)). Because the standard ofcare is itself an element ofthe claim, a failure to offer
evidence sufficient to determine the applicable standard amounts to a failure of proof of
negligence. See District ofColumbia v. th`te, 442 A.2d 159, 165 (D.C. 1982) (“Absent
testimony [about the applicable standard of care], the jury [i]s forced to engage in
speculation, which, of course, is prohibited.”). When the alleged negligence involves
training and supervision of police officers, moreover, a plaintiffs proof of the standard of
care generally must include expert testimony because “the standards of police and security
training relate to an occupation that is beyond the ken of the average layman.” Parker v.
Grand Hyatt Hotel, 124 F. Supp. 2d 79, 90 (D.D.C. 2000) (quotation marks omitted); see
also Ea’wards, 473 F. Supp. 2d at 45 (collecting cases establishing that “D.C. district and
local courts have held that expert testimony is required to establish the standard of care for a
claim of negligent hiring, training, and supervision of security personnel”).

Robinson’s negligence claim, which raises questions about how police officers should
be trained to react to suspects carrying firearms, implicates exactly this sort of standard See
White, 442 A.2d at 164-66 (requiring expert testimony to prove the standard of care
applicable to training police officers to handle firearms). No analogue for the training or
supervision at issue can be found “within the realm of common knowledge and everyday
experience.” Ia’. at 164 (quoting Matz‘hews v. District ofColumbia, 387 A.2d 731, 734-35

(D.C. 1978)). So without expert testimony, a jury evaluating Robinson’s negligence claim

12

would be “left . . . with unanswerable questions concerning the . . . content and frequency of
an adequate training and retraining program.” Ia’. at 165.

Robinson has neither named an expert, nor otherwise explained how he intends to
prove the standard of care that applies to his negligence claim at trial. “When expert
testimony is necessary to establish the standard of care, a . . . failure to name an expert
constitutes grounds for dismissal,” and so Robinson’s does here. Ea’wards, 473 F. Supp. 2d
at 45. Summary judgment will be granted as to Count IH.4
IV. Violations of the Fourth Amendment

In Count IV of the amended complaint, Robinson alleges, through 42 U.S.C. § 1983,
that Pinto and Clifford unlawfully seized him and used excessive force against him in
violation of the Fourth Amendment of the United States Constitution. As discussed, the
standard that governs a Fourth Amendment unreasonable seizure claim does not materially
differ from the standard that governs a false arrest claim under District of Columbia law. See
Scott, 101 F.3d at 753 (“The elements of a constitutional claim for false arrest are
substantially identical to the elements of a common-law false arrest claim.”). And the
standard that governs a Fourth Amendment excessive force claim does not materially differ

from the standard that governs an assault and battery claim alleged against an arresting police

 

4 Robinson’s brief in opposition to defendants’ motion for summaryjudgment is silent as to Count III ofthe
amended complaint and mentions negligence only in passing See Pl.’s Mem. Opp. to Def.’s Mot. for Summ.
J. at 14-15 [Dkt. # 24] (discussing negligence in the context of an excessive force claim without reference to
training or supervision). ln addition to failing on its merits, therefore, Count Ill is conceded See Hopkz`ns v.
Women ’s Div., Gen. Bd. ofG!obale'nistries, 284 F. Supp. 2d »15, 25 (D.D.C. 2003) (“lt is well understood in
this Circuit that when a plaintiff files an opposition to a dispositive motion and addresses only certain
arguments raised by the defendant, a court may treat those arguments that the plaintiff failed to address as
conceded.”).

13

officer under District of Columbia law. See Rogala v. District of Columbia, 161 F.3d 44, 57
(D.C. Cir. 1998) (“Plaintiffs next allege that Officer Williams assaulted and battered
them . . . . Th[e applicable] standard is similar to theexcessive force standard applied in the
Section 1983 context.”). I have already determined that Pinto and Clifford had legal
justification to seize Robinson, that the seizure at issue did not extend for an unreasonable
duration, and that Pinto and Clifford’s use of force was not unreasonably excessive. See
supra pp. 6-1 1. The rationale underlying those determinations resolves Robinson’s Section
1983 claim against him. See Wara’low, 528 U.S. at 124-26 (justified investigatory stop does
not violate the Fourth Amendment); Dykes, 406 F.3d at 719-21 (use of reasonable force
during an investigatory stop does not violate the Fourth Amendment). Summary judgment

must therefore be granted on Count- IV as well.5

 

5 The parties’ summary judgment briefing also includes arguments about Robinson’s claim for punitive
damages, but l need not address them. “lt is a well-established principle that punitive damages is not an
independent cause of action. Rather, a plaintiff must set forth an independent claim . . . for which punitive
damages may be an appropriate remedy.” Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 175
(D.D.C. 2010) (citations and quotation marks omitted); see also Mazloum, 522 F. Supp. 2d at 42 (“[P]unitive
damages is a remedy, not a freestanding ground for relief.”). Because I have determined that Robinson cannot
succeed on any of his independent claims, he necessarily cannot recover punitive damages through this suit.

14

CONCLUSION

Pinto and Clifford’s seizure of Robinson and use of force against Robinson were »
reasonable, and Robinson has not identified evidence sufficient to prove his negligence
claim. For those reasons, the Court GRANTS defendants’ motion for summary judgment

An Order consistent with this decision accompanies this Memorandum Opinion.

 

United States District Judge

15